Citation Nr: 0502739	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as noncompensably 
disabling.

3.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).

Procedural history

The veteran served on active duty from October 1965 to 
September 1967.  
He served in Vietnam and was awarded the Purple Heart Medal.

In January 2001, the RO received the veteran's claim of 
entitlement to service connection for hypertension.  An 
October 2001 rating decision denied the claim, and he 
appealed.  

The veteran filed claims of entitlement to service connection 
for hearing loss and tinnitus in May 2002.  An October 2002 
rating decision granted service connection for both 
conditions and assigned noncompensable and 10 percent 
ratings, respectively.  The veteran filed a notice of 
disagreement with respect to the assigned disability ratings 
in December 2002.  The RO has not yet issued a statement of 
the case (SOC) regarding these issues.

Issues not on appeal

During the past few years, the veteran has filed numerous 
other claims.  For reasons expressed below, none of those 
claims is currently in appellate status.

The October 2001 rating decision denied service connection 
for diabetes mellitus, peripheral neuropathy, residuals of a 
right knee injury with arthritis and hyperlipidemia.  The 
same decision also granted service connection for scars to 
the occipital area and right knee, assigning a noncompensable 
disability rating to each.  An August 2003 rating decision 
denied service connection for an injury to the left arm and 
shoulder.  The same rating decision granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating.  

To the Board's knowledge, the veteran has not disagreed with 
any of these decisions and they are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In December 2002, the veteran submitted a statement 
requesting the RO to reconsider the previous denials of 
service connection for peripheral neuropathy and residuals of 
a right knee injury.  The veteran's request for the RO to 
reconsider his service connection claims for peripheral 
neuropathy and residuals of a right knee appear to be a 
request to reopen the claims based on new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  These matters 
are referred to the RO for appropriate action. 

A March 2002 rating decision granted service connection for 
cervical pain with degenerative osteoarthritic changes and 
assigned a 30 percent disability rating. 
In December 2002, the veteran submitted an increased rating 
claim for that disability.  An August 2003 rating decision 
confirmed and continued the previously-assigned 30 percent 
rating.  The veteran did not disagree with that decision and 
it is therefore not in appellate status.  See Archbold, 
supra. 

The veteran's original January 2001 claim also included a 
request of service connection for an eye disorder.  The 
October 2001 rating decision denied the claim, and the 
veteran appealed.  During the pendency of the appeal, 
however, the RO granted service connection for an eye 
disorder in a July 2004 rating decision and assigned a 30 
percent rating.  To the Board's knowledge, the veteran has 
not appealed the assigned rating and this issue is therefore 
not in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review "downstream" issues such as 
the compensation level assigned for the disability].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

1.  Entitlement to service connection for hypertension.

Factual background

The Board believes that a brief recapitulation of the 
pertinent factual background would be useful.

The veteran served in the United States Marine Corps from 
October 1965 to September 1967, including service in Vietnam.  
He suffered from multiple shrapnel wounds following an 
incident in which a fellow Marine stepped on a land mine in 
close proximity to him.  The veteran has been service 
connected for a number of injuries resulting from this 
incident.  The veteran has also been granted service 
connection for PTSD as a result of his combat experiences.

The medical evidence of record reveals multiple diagnoses of 
hypertension beginning in May 2000.  The veteran's private 
physician, Dr. D.J.F., submitted a letter to the RO in 
November 2002 in which he asserted that, "[the veteran's] 
hypertension is likely as not due to stress."  Dr. D.J.F. 
submitted an additional letter in February 2004 in which he 
stated that the veteran's hypertension "is likely, as not, 
directly or indirectly aggravated by his Post Traumatic 
Stress Disorder."



Reason for remand

The veteran has offered several different theories of 
entitlement regarding his service connection claim for 
hypertension.  First, he has suggested that his combat 
injuries caused his hypertension.  See Notice of Disagreement 
received November 2002.  He has also contended that his 
hypertension is caused by his various service connected 
disabilities, including PTSD.  See Harder v. Brown, 5 Vet. 
App. 183, 187 (1993) [service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury].  Finally, the veteran 
has submitted evidence indicating that PTSD has aggravated 
his hypertension.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) [additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is compensable under 38 C.F.R. § 3.310(a)].

The medical evidence of record regarding the etiology of the 
veteran's hypertension is unclear.  Dr. D.J.F. has opined 
that the veteran's hypertension is caused by stress.  He did 
not, however, indicate if the "stress" causing the 
veteran's hypertension is a symptom of PTSD or the result of 
some other life circumstance wholly unrelated to military 
service.  Dr. D.J.F. provided no underlying rationale for 
this opinion and failed to account for other possible causes 
of hypertension, such as the veteran's history of morbid 
obesity.  Dr. D.J.F. later submitted a statement asserting 
that PTSD has aggravated the veteran's hypertension.  Again, 
no underlying rationale was provided.  Therefore, based on 
the statements of Dr. D.J.F., it is unclear what role, if 
any, PTSD has played regarding the veteran's hypertension.  
To the extent that PTSD did play a role, it is unclear 
whether this condition directly caused hypertension or merely 
aggravated it and if so to what extent.  Moreover, to date, 
no medical opinion has addressed the veteran's contention 
that hypertension was caused by his combat related injuries. 

Because the medical evidence regarding the etiology of the 
veteran's hypertension is sketchy and unclear, this case must 
be remanded to obtain an appropriate medical opinion.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

2.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, which is currently evaluated as 
noncompensably disabling.

3.  Entitlement to an increased rating for service-connected 
tinnitus, which is currently evaluated as 10 percent 
disabling.

Reason for remand

As noted in the Introduction, an October 2002 rating decision 
granted service connection for hearing loss and tinnitus, 
assigning noncompensable and 10 percent ratings, 
respectively.  The veteran filed a notice of disagreement 
with respect to the assigned disability ratings in December 
2002; the RO has not issued a SOC.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
these circumstances, where a notice of disagreement is filed, 
but a SOC has not been issued, the Board must remand the 
claim to the Veterans Benefits Administration (VBA) so that a 
SOC may be issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA examination to determine the etiology 
of the veteran's hypertension.  The 
claims folder should be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should provide 
an opinion regarding the following 
questions:

(a)  Is the veteran's hypertension due to 
or the result of his combat injuries?

(b)  If not, is the veteran's 
hypertension due to or the result of any 
of his service-connected disabilities, 
including PTSD?

(c)  If not, has there been any 
aggravation of his hypertension as a 
result of his service-connected 
disabilities, including PTSD?  If so, 
specify the degree of aggravation.

The complete rationale for any opinion 
expressed should be provided.  A report 
of the examination should be prepared and 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA should readjudicate 
the issue of service connection for 
hypertension.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

3.  VBA should readjudicate the increased 
rating claims for bilateral hearing loss 
and tinnitus in light of any evidence 
which has recently been added to the 
record.  If the claims are denied, VBA 
should provide the veteran with a 
statement of the case and in connection 
therewith provide the veteran with 
appropriate notice of his appellate 
rights.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




